Exhibit 10.1

 

EXECUTION VERSION

 

SHAREHOLDERS AGREEMENT

 

THIS SHAREHOLDERS AGREEMENT (this “Agreement”), is made as of the 5th day of
November, 2018, by and among Sirius International Insurance Group, Ltd., a
Bermuda exempted company limited by shares (the “Company”), CM Bermuda Ltd., a
Bermuda holding company (“CM Bermuda”), Gallatin Point Capital Partners LP, a
Delaware limited partnership, Gallatin Point Capital Partners Parallel-A LP, a
Delaware limited partnership, GPC-INS Partners LP, a Delaware limited
partnership, and GPC-BR (Canis) LP, a Delaware limited partnership
(collectively, “Gallatin”), CCOF Master, L.P., a Delaware limited partnership
(“Carlyle”), Centerbridge Credit Partners Master, LP, a Delaware limited
partnership, and Centerbridge Special Credit Partners III, LP, a Delaware
limited partnership (collectively, “Centerbridge”), and Bain Capital Special
Situations Asia, L.P., a Cayman Islands limited partnership (“Bain” and,
together with Gallatin, Carlyle and Centerbridge, the “Initial Holders”).

 

WHEREAS, the Company and the respective Initial Holders are parties to those
certain Subscription Agreements, dated as of August 29, 2018 (the “Subscription
Agreements”), pursuant to which the Initial Holders have agreed to purchase
Common Shares (as defined below), Preference Shares (as defined below) and
warrants to purchase Common Shares;

 

WHEREAS, as of the date hereof, CM Bermuda owns over 80% of the Common Shares
and, accordingly, can elect all of the members of the Company’s Board of
Directors (the “Board of Directors”) and approve other matters submitted to the
holders of the Common Shares; and

 

WHEREAS, as a condition to the consummation of the transactions contemplated by
the Subscription Agreements, the parties have agreed to certain matters with
respect to the governance of the Company and the voting of CM Bermuda’s Common
Shares and certain other matters as set forth in this Agreement.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

Section 1.                                           Definitions.  For purposes
of this Agreement:

 

(a)                                 “Affiliate” means, with respect to any
specified Person, any other Person who, directly or indirectly, controls, is
controlled by, or is under common control with such Person, including without
limitation any general partner, managing member, officer or director of such
Person now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Person.

 

(b)                                 “Agreed Director” means an Independent
Director mutually agreeable to CM Bermuda and Holders representing a majority of
the Preference Shares; provided, that if CM Bermuda and the Holders have not
identified an Agreed Director after negotiating in good faith for a period of
sixty (60) days, then an Agreed Director means any Independent Director
recommended for election by the Nominating and Governance Committee.

 

(c)                                  “Beneficial Owner,” “Beneficially Own” and
“Beneficial Ownership” have the meanings given to those terms
in Rule 13d-3 under the Securities Exchange Act of 1934, as

 

--------------------------------------------------------------------------------



 

amended, and the rules and regulations promulgated thereunder, and a Person’s
beneficial ownership of securities will be calculated in accordance with the
provisions of such Rule.

 

(d)                                 “Board of Directors” has the meaning
assigned to such term in the recitals.

 

(e)                                  “business day” means a day that is a
Monday, Tuesday, Wednesday, Thursday or Friday and is not a day on which banking
institutions in New York City, New York, or Bermuda generally are authorized or
obligated by law or executive order to close.

 

(f)                                   “CM Bermuda” has the meaning assigned to
such term in the preamble.

 

(g)                                  “CMB Director” means Laurence Liao and any
other individual Affiliated with CM Bermuda or its Affiliates who becomes a
Director after the Issue Date.

 

(h)                                 “Common Shares” means the common shares, par
value U.S.$0.01 per share, of the Company, or any other class of shares
resulting from successive changes or reclassifications of such Common Shares
consisting solely of changes in par value, or as a result of a subdivision,
combination, merger, amalgamation, consolidation or similar transaction.

 

(i)                                     “Company” has the meaning assigned to
such term in the preamble.

 

(j)                                    “Director” means a member of the Board of
Directors or a nominee member of the Board of Directors, as the context
requires.

 

(k)                                 “Equity Securities” means the Common Shares,
the Preference Shares or any securities of the Company having voting rights in
the election of the Board of Directors, or any securities evidencing an
ownership interest in the Company, or any securities convertible into,
exchangeable for or exercisable for any shares of the foregoing.

 

(l)                                     “Holders” means the Initial Holders and
their respective successors and permitted assignees.

 

(m)                             “Independent Director” means an individual who
qualifies as an “independent director” with respect to the Company and any
parent or subsidiary of the Company within the meaning of Nasdaq Listing
Rule 5605(a)(2) and within the meaning of Institutional Shareholder Services’
United States Proxy Voting Guidelines, in each case as amended, supplemented or
replaced from time to time.

 

(n)                                 “Initial Holders” has the meaning assigned
to such term in the preamble.

 

(o)                                 “Issue Date” means November 5, 2018.

 

(p)                                 “Merger Agreement” means that certain
Agreement and Plan of Merger, dated as of June 23, 2018, by and among Easterly
Acquisition Corp., the Company and Sirius Acquisitions Holding Company III, a
wholly owned subsidiary of the Company (as amended on August 29, 2018 and as it
may be further amended from time to time).

 

2

--------------------------------------------------------------------------------



 

(q)                                 “Nominating and Governance Committee” means
the Nominating and Governance Committee of the Board of Directors.

 

(r)                                    “Person” means an individual,
partnership, corporation, limited liability company, joint stock company,
unincorporated organization or association, trust, joint venture, association or
other similar entity, whether or not a legal entity.

 

(s)                                   “Preference Shares” means the Series B
preference shares, par value of U.S.$0.01 per share, of the Company, or any
other class of shares resulting from successive changes or reclassifications of
such Preference Shares consisting solely of changes in par value, or as a result
of a subdivision, combination, merger, amalgamation, consolidation or similar
transaction.

 

(t)                                    “Qualified Sale Transaction” means
(i) any merger, amalgamation, consolidation or similar transaction that results
in the inability of the holders of a majority of the Voting Shares immediately
prior to such transaction to elect a majority of the members of the Board of
Directors (or its equivalent) (without giving effect to any rights to appoint
members to the Board of Directors pursuant to Section 4(e) or
Section 6(h)(ii) of the Certificate of Designation in respect of the Preference
Shares) of the resulting entity or its parent company or (ii) any sale or
transfer or related series of sales or transfers of all or substantially all of
the Company’s and its subsidiaries’ consolidated assets, in each case where the
per share value of the consideration received by the Company or by the
shareholders of the Company in such merger, amalgamation, consolidation, similar
transaction, sale or transfer (as determined by the Board of Directors in good
faith) is based on a valuation of the Company equal to or greater than (x) the
Conversion Price (as defined in the Certificate of Designation in respect of the
Preference Shares) multiplied by 1.675 less (y) the aggregate per share amounts
of all dividends and distributions paid on the Common Shares since the Issue
Date (other than dividends or distributions payable in the form of Common
Shares), in each case, subject to adjustment as applicable for any subdivision
(by any share split, recapitalization or otherwise) or combination (by
combination, reverse share split or otherwise) or dividend or distribution in
the form of Common Shares.

 

(u)                                 “Subscription Agreements” has the meaning
assigned to such term in the recitals.

 

(v)                                 “Voting Shares” means the Common Shares, the
Preference Shares and any other voting shares of the Company outstanding from
time to time.

 

Section 2.                                           Election of Directors.

 

(a)                                 From the Issue Date until the third (3rd)
anniversary of the Issue Date:

 

(i)                                     CM Bermuda shall, and shall cause each
of its Affiliates that own Voting Shares at such time to, vote all of the Voting
Shares then beneficially owned by them in favor of the election of that number
of Independent Directors as is necessary to provide that at least a majority of
the Board of Directors is comprised of Independent Directors or, to the extent
that the foregoing does not result in a Board of Directors that is comprised of
a majority of Independent Directors, then in favor of the election of each
Independent Director until at least a majority of the Board of Directors is
comprised of Independent Directors; and

 

3

--------------------------------------------------------------------------------



 

(ii)                                  CM Bermuda shall not, and shall cause each
of its Affiliates that own Voting Shares at such time not to, vote any of the
Voting Shares then beneficially owned by them in favor of the removal of any
Director (other than any CMB Director) other than for cause.

 

(b)                                 After the third (3rd) anniversary of the
Issue Date and at any time following the Issue Date in the event of an increase
to the size of the Board of Directors, CM Bermuda shall not, and shall cause
each of its Affiliates that own Voting Shares at such time not to, cause any of
the Voting Shares then beneficially owned by them to be voted in favor of the
election of any Director not then serving on the Board of Directors (including
any election to fill a vacancy then existing on the Board of Directors as a
result of death, resignation, removal, expansion of the Board of Directors or
otherwise) who is not an Agreed Director.

 

Section 3.                                           Repurchase or Redemption of
CM Bermuda Shares.

 

(a)   If the Company agrees to repurchase or redeem any Equity Securities held
by CM Bermuda or its Affiliates (other than (i) any open market repurchase or
redemption, (ii) any repurchase or redemption contemplated by the Merger
Agreement and (iii) as required by or necessary to fulfill the terms of any
employment contract, benefit plan or similar arrangement with or for the benefit
of one or more employees, directors or consultants) (a “CMB Repurchase”), then
the Company shall, by notice to each Holder, offer to redeem from such Holder
(such offer, an “Offer to Repurchase”), on the same terms and conditions, Common
Shares (or shares of the Company then convertible into such Common Shares on
as-converted basis, including the Preference Shares) held by such Holder on a
pro rata basis in proportion, as nearly as practicable, to the respective
beneficial ownership percentages of CM Bermuda and its Affiliates, in the
aggregate, on the one hand, and such Holder, on the other, in each case as of
the date of such offer.

 

(b)    The Offer to Repurchase shall include: (i) the date of the anticipated
Repurchase (the “Repurchase Date”), which date shall be at least five
(5) business days after the Offer to Repurchase, (ii) the number of Equity
Securities being repurchased pursuant to the CMB Repurchase, (iii) the number of
Common Shares (or shares of the Company then convertible into Common Shares,
including the Preference Shares) held by such Holder that the Company will
repurchase on the Repurchase Date if so elected by such Holder, (iv) the
repurchase price per Common Share (or share of the Company then convertible into
a Common Share, including the Preference Shares) (the “Repurchase Price”) and
(v) the manner and place designated for surrender by the Holder to the Company
of its certificate or certificates representing the Common Shares (or shares of
the Company then convertible into Common Shares, including the Preference
Shares) to be repurchased.  In order to accept the Offer to Repurchase, in whole
but not in part, each Holder shall notify the Company no later than 5:00
p.m. (New York City time) on the date that is three (3) business days after the
date of the Offer to Repurchase (the “Offer Acceptance Notice”).  A failure by a
Holder to accept the Offer to Repurchase within the specified time period shall
be deemed to constitute a rejection of such offer by such Holder, and the
Company may thereafter complete the CMB Repurchase on the terms specified in the
Offer to Repurchase without the participation of such Holder.

 

(c)    On or before the Repurchase Date, each Holder shall surrender the
certificate or certificates representing the Common Shares (or shares of the
Company then convertible into

 

4

--------------------------------------------------------------------------------



 

Common Shares, including the Preference Shares) specified in the Offer
Acceptance Notice to the Company, in the manner and place designated in the
Offer to Repurchase accompanied by duly executed instruments of transfer
relating thereto, or, in the event the certificate or certificates are lost,
stolen or missing, shall deliver an indemnity, in the manner and place
designated in the Offer to Repurchase.  Each surrendered certificate shall be
canceled and retired; provided, that if less than all the shares of the Company
represented by a surrendered certificate are repurchased, then a new share
certificate representing the remaining shares of the Company shall be issued in
the name of the applicable holder of record of the canceled share certificate.

 

(d)    In exchange for the surrender to the Company by the Holder of its
certificate(s) and accompanying materials in accordance with Section 3(c) above,
and subject to the substantially concurrent completion of the CMB Repurchase on
the Repurchase Date on the terms specified in the Offer to Repurchase, the
aggregate Repurchase Price for the Common Shares (or shares of the Company then
convertible into Common Shares, including the Preference Shares) being
repurchased shall be payable in cash in immediately available funds to such
Holder on Repurchase Date.

 

Section 4.                                           Certain Undertakings by CM
Bermuda and its Affiliates and the Company.

 

(a)                           From and after the first (1st) anniversary of the
Issue Date, if any Qualified Sale Transaction is approved by a majority of the
Independent Directors on the Board of Directors and by the affirmative vote of
holders of at least 80% of the Voting Shares (excluding Voting Shares
beneficially owned by CM Bermuda or its Affiliates), then CM Bermuda shall, and
shall cause each of its Affiliates that own Voting Shares at such time to, cause
all of the Voting Shares then beneficially owned by them to be voted in favor of
such Qualified Sale Transaction concurrently with the vote of such holders.

 

(b)                           CM Bermuda shall, and shall cause each of its
Affiliates that own Voting Shares at such time to, cause all of the Voting
Shares then beneficially owned by them to be voted against (i) any merger,
amalgamation, consolidation or similar transaction involving the Company or any
of its subsidiaries or to which the Company or any of its subsidiaries is a
party or (ii) any sale or transfer or related series of sales or transfers of
all or substantially all of the Company’s and its subsidiaries’ consolidated
assets, in each case where the per share value of the consideration received by
CM Bermuda or its Affiliates in such transaction in respect of the Equity
Securities held by any of them is greater than the per share value of the
consideration received by any other holder of the same class of Equity
Securities.

 

(c)                            To the fullest extent permitted by law, the
Company shall not enter into (i) any merger, amalgamation, consolidation or
similar transaction involving the Company or any of its subsidiaries or to which
the Company or any of its subsidiaries is a party or (ii) any sale or transfer
or related series of sales or transfers of all or substantially all of the
Company’s and its subsidiaries’ consolidated assets, in each case where the per
share value of the consideration received by CM Bermuda or its Affiliates in
such transaction in respect of any securities of the Company held by any of them
is greater than the per share value of the consideration received by any other
holder of the same class of securities in the Company.

 

5

--------------------------------------------------------------------------------



 

(d)                           If at any time and from time to time the Company
desires or is required to issue Common Shares to satisfy any obligations
pursuant to Section 6 or Section 7 of the Certificate of Designation in respect
of the Preference Shares, and any approval of the holders of Voting Shares is
required in connection therewith, then CM Bermuda shall, and shall cause each of
its Affiliates that own Voting Shares at such time to, cause all of the Voting
Shares then beneficially owned by them to be voted in favor of any such issuance
of Common Shares.

 

Section 5.                                           Termination of Rights.  The
rights set forth in Section 2, Section 3, Section 4 and Section 7(g) shall
terminate as to any Holder at the time that such Holder and its Affiliates cease
to beneficially own any Preference Shares.  The rights set forth in Section 2
shall terminate as to all Holders at such time as the Holders and their
respective Affiliates and permitted assigns in accordance with
Section 7(a)(i) cease to collectively beneficially own at least twenty-five
percent (25%) of the aggregate number of Preference Shares issued and
outstanding on the Issue Date.  This Agreement shall terminate and be of no
further force or effect (except Section 6 and Section 7(j), which shall survive
and remain in full force and effect) at such time that fewer than twenty-five
(25%) of the aggregate number of Preference Shares issued and outstanding on the
Issue Date are outstanding.

 

Section 6.                                           Confidentiality.  For the
purposes of this Section 6, “Confidential Information” means information
delivered to any Holder by or on behalf of the Company in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, provided
that such term does not include information that (a) was publicly known or
otherwise known to such Holder prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by any Holder
or any person acting on any Holder’s behalf, or (c) otherwise becomes known to
such Holder other than through disclosure by the Company or any of its
subsidiaries or from a person who is known by such Holder to be bound by a
confidentiality agreement or other obligation not to transmit such information
to such Holder.  Each Holder will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Holder in
good faith to protect confidential information of third parties delivered to
such Holder, provided that any Holder may deliver or disclose Confidential
Information to (i) its directors, officers, employees, agents, attorneys,
trustees and affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by the Preference Shares), (ii) its
auditors, financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with this
Section 6, (iii) any federal or state regulatory authority having jurisdiction
over such Holder, or (iv) any other person to which such delivery or disclosure
may be necessary or appropriate (x) to effect compliance with any law, rule,
regulation or order applicable to such Holder, (y) in response to any subpoena
or other legal process or (z) in connection with any litigation to which such
Holder is a party.  Each Holder will be deemed to have agreed to be bound by and
to be entitled to the benefits of this Section 6 as though it were named as an
Initial Holder in this Agreement. No Holder shall transact in any Preference
Shares or Common Shares while in possession of material non-public information
involving the Company.

 

Section 7.                                           Miscellaneous.

 

(a)                                 Successors and Assigns.  Nothing in this
Agreement, express or implied, is intended to confer upon any Person (including
any holder of Preference Shares not party hereto) other than

 

6

--------------------------------------------------------------------------------



 

the parties hereto or their respective successors and permitted assignees any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided herein.  This Agreement and the rights
provided to Holders hereunder shall not be assignable by any Holder without the
prior written consent of the Company, except that (i) any Holder may assign its
rights under this Agreement to an Affiliate of such Holder, an Initial Holder or
an Affiliate of an Initial Holder in connection with a transfer of all or any
portion of such Holder’s Preference Shares to such Affiliate, Initial Holder or
Affiliate of an Initial Holder and (ii) any Holder may assign its rights under
this Agreement (other than the rights set forth in Section 2 and the definition
of “Agreed Director”, which may not be assigned without the prior written
approval of the Company, which approval may be withheld in its sole discretion),
to any Person in connection with a transfer of all or any portion of such
Holder’s Preference Shares to such Person.  If CM Bermuda transfers any Voting
Shares or Equity Securities held by it to an Affiliate, such Affiliate shall
agree to be bound by the terms and conditions of this Agreement pursuant to a
joinder agreement.  CM Bermuda and any Affiliate that owns Voting Shares shall
be bound by the terms of this Agreement so long as CM Bermuda or such Affiliate,
as applicable, owns any Voting Shares.  Any purported assignment in violation of
this Section 7(a) shall be void and of no effect.

 

(b)                                 Certain Additional Undertakings.  Neither
the Company nor, so long as any of them own Voting Shares, CM Bermuda or any of
its Affiliates shall enter into any agreement or arrangement that would prevent
it from fulfilling its obligations under this Agreement.

 

(c)                                  Counterparts.  This Agreement may be
executed in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

(d)                                 Several Nature of Rights and Obligations. 
The rights of each Holder under this Agreement, and the obligations of each
Holder under the Subscription Agreements, are several and not joint with the
respective rights or obligations of any other Holder, and no Holder shall be
responsible in any way for the performance of the obligations of any other
Holder under the Subscription Agreements. Nothing contained herein or in the
Subscription Agreements, the Warrant or the Certificate of Designation, and no
action taken by CM Bermuda or any Holder pursuant hereto or thereto, shall be
deemed to constitute the Holders, amongst themselves or together with CM
Bermuda, as, and the Company acknowledges that the Holders do not so constitute,
amongst themselves or together with CM Bermuda, a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holders, amongst themselves or together with CM Bermuda, are in any way acting
in concert or as a group, and the Company will not assert any such claim with
respect to such obligations or the transactions contemplated by this Agreement,
the Subscription Agreements, the Warrant or the Certificate of Designation and
the Company acknowledges that the Holders, amongst themselves and together with
CM Bermuda, are not acting in concert or as a group with respect to such
obligations under the Subscription Agreements, the transactions contemplated by
this Agreement, the Subscription Agreements, the Warrant or the Certificate of
Designation, or the exercise or enforcement of their rights under this
Agreement, the Subscription Agreements, the Warrant or the Certificate of
Designation. The Company acknowledges, and each Holder and CM Bermuda confirms,
that each Holder has

 

7

--------------------------------------------------------------------------------



 

independently participated in the negotiation of this Agreement, the
Subscription Agreements, the Warrant and the Certificate of Designation with the
advice of its own counsel and advisors. Each Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, the Subscription Agreements, the Warrant
and the Certificate of Designation, and it shall not be necessary for any other
Holder to be joined as an additional party in any proceeding for such purpose.

 

(e)                                  Titles and Subtitles.  The titles and
subtitles used in this Agreement are for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

(f)                                   Notices.  All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given (and shall be deemed to have been duly given upon receipt) by delivery in
person, by facsimile (followed by reputable overnight courier service), e-mail
(followed by reputable overnight courier service) or by registered or certified
mail (postage prepaid, return receipt requested) to the other parties as
follows:

 

(i)                                     if to CM Bermuda or any Holder, to the
address of such Person set forth in the Register of Members of the Company.

 

(ii)                                  if to the Company, to:

 

c/o Sirius International Insurance Group, Ltd.

14 Wesley Street, 5th Floor

Hamilton HM11 Bermuda

Attention: Gene Boxer
E-mail: Gene.Boxer@siriusgroup.com

 

or to such other address(es) as shall be furnished in writing by any such party
to the other party hereto in accordance with the provisions of this
Section 7(f).

 

(g)                                  Amendments and Waivers.  Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, and either retroactively
or prospectively) only with the written consent of the Company, CM Bermuda and
the Holders; provided, that the Holders acting as a group may in their sole
discretion waive the compliance of CM Bermuda or any of its Affiliates with any
of the provisions hereof (but, for the avoidance of doubt, not any of its rights
hereunder); and provided, further, that any provision hereof may be waived by
any waiving party on such party’s own behalf, without the consent of any other
party.

 

(h)                                 Severability.  In case any one or more of
the provisions contained in this Agreement is for any reason held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Agreement, and
such invalid, illegal, or unenforceable provision shall be reformed and
construed so that it will be valid, legal, and enforceable to the maximum extent
permitted by law.

 

(i)                                     Entire Agreement.  This Agreement
constitutes the full and entire understanding and agreement among the parties
with respect to the subject matter hereof, and any other written

 

8

--------------------------------------------------------------------------------



 

or oral agreement relating to the subject matter hereof existing between the
parties is expressly canceled.

 

(j)                                    Dispute Resolution. NOTWITHSTANDING THE
PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE
PARTIES EXPRESSLY AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF NEW YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK
RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT
REGARD TO THE CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION. Any and all
suits, legal actions or proceedings arising out of this Agreement shall be
brought in the courts of the State of New York or the United States District
Court for the Southern District of New York and each party to this Agreement
hereby submits to and accepts the exclusive jurisdiction of such courts for the
purpose of such suits, legal actions or proceedings. In any such suit, legal
action or proceeding, each party to this Agreement waives personal service of
any summons, complaint or other process and agrees that service thereof may be
made by certified or registered mail directed to it pursuant to Section 7(f). To
the fullest extent permitted by law, each party hereto hereby irrevocably waives
any objection which it may now or hereafter have to the laying of venue or any
such suit, legal action or proceeding in any such court and hereby further
waives any claim that any such suit, legal action or proceeding brought in any
such court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
(ON BEHALF OF ITSELF AND ITS SUBSIDIARIES) HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(k)                                 Specific Performance.  The parties agree
that irreparable damage is likely to occur and that the parties will not have an
adequate remedy at law in the event that any of the provisions of this Agreement
is not performed in accordance with its specific term or is otherwise breached
or threatened to be breached.  It is accordingly agreed that the parties shall
be entitled to injunctive relief, including, but not limited to, a temporary
restraining order, preliminary injunction or permanent injunction, to prevent
any breach or threatened breach of any obligation pursuant to this Agreement or
to enforce specifically the terms and provisions of any obligation arising under
this Agreement, this being in addition and without prejudice to any other remedy
to which they are entitled at law or in equity.  Each party in advance agrees to
waive any requirement for the securing of such remedy, including but not limited
to the posting of a bond.

 

(l)                                     Delays or Omissions(m)                . 
No delay or omission to exercise any right, power, or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power, or remedy of such
nonbreaching or nondefaulting party, nor shall it be construed to be a waiver of
or acquiescence to any such breach or default, or to any similar breach or
default thereafter occurring, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.  All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Shareholders Agreement as of
the date first written above.

 

 

SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.

 

 

 

 

 

By:

/s/ Allan L. Waters

 

Name:

Allan L. Waters

 

Title:

Chief Executive Officer

 

Shareholders Agreement

 

--------------------------------------------------------------------------------



 

 

CM BERMUDA LTD.

 

 

 

 

 

By:

/s/ Laurence Liao

 

Name:

Laurence Liao

 

Title:

Chief Executive Officer

 

Shareholders Agreement

 

--------------------------------------------------------------------------------



 

 

GALLATIN POINT CAPITAL PARTNERS LP

 

By: GPC Partners GP LLC, its general partner

 

By: Gallatin Point Capital LLC, its sole member

 

 

 

 

 

By:

/s/ Lewis A. (Lee) Sachs

 

Name:

Lewis A. (Lee) Sachs

 

Title:

Managing Partner

 

 

 

 

GALLATIN POINT CAPITAL PARTNERS PARALLEL-A LP

 

By: GPC Partners GP LLC, its general partner

 

By: Gallatin Point Capital LLC, its sole member

 

 

 

 

 

 

By:

/s/ Lewis A. (Lee) Sachs

 

Name:

Lewis A. (Lee) Sachs

 

Title:

Managing Partner

 

 

 

 

GPC-INS PARTNERS LP

 

By: GPC Partners GP LLC, its general partner

 

By: Gallatin Point Capital LLC, its sole member

 

 

 

 

 

 

By:

/s/ Lewis A. (Lee) Sachs

 

Name:

Lewis A. (Lee) Sachs

 

Title:

Managing Partner

 

 

 

 

 

 

GPC-BR (CANIS) LP

 

By: GPC Partners GP LLC, its general partner

 

By: Gallatin Point Capital LLC, its sole member

 

 

 

 

 

 

By:

/s/ Lewis A. (Lee) Sachs

 

Name:

Lewis A. (Lee) Sachs

 

Title:

Managing Partner

 

Shareholders Agreement

 

--------------------------------------------------------------------------------



 

 

CCOF MASTER, L.P.

 

By: CCOF General Partner, L.P., its general partner

 

By: CCOF L.L.C., its general partner

 

 

 

 

 

By:

/s/ Venu Rathi

 

Name:

Venu Rathi

 

Title:

Managing Director

 

Shareholders Agreement

 

--------------------------------------------------------------------------------



 

 

CENTERBRIDGE CREDIT PARTNERS MASTER, LP

 

 

 

 

 

By:

/s/ Matthew Kabaker

 

Name:

Matthew Kabaker

 

Title:

Authorized Signatory

 

 

 

 

CENTERBRIDGE SPECIAL CREDIT PARTNERS III, LP

 

 

 

 

 

 

By:

/s/ Matthew Kabaker

 

Name:

 Matthew Kabaker

 

Title:

Authorized Signatory

 

Shareholders Agreement

 

--------------------------------------------------------------------------------



 

 

BAIN CAPITAL SPECIAL SITUATIONS ASIA, L.P.

 

By: Bain Capital Special Situations Asia Investors, LLC, its general partner

 

By: Bain Capital Credit Member II, Ltd., its Manager

 

 

 

 

 

By:

/s/ Andrew Viens

 

Name:

Andrew Viens

 

Title:

Executive Vice President

 

Shareholders Agreement

 

--------------------------------------------------------------------------------